Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2017

                                       No. 04-17-00341-CR

                                    Daniel Jeremy TORRES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4390A
                      The Honorable Laura Lee Parker, Judge Presiding


                                         ORDER
         Appellant’s second motion for extension of time to file is granted. We order appellant to
file the appellant’s brief by January 5, 2018. Counsel is advised that no further extensions of time
will be granted absent a timely motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2017.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court